Kirby, J., (after stating the facts). The great weight of the testimony shows that the sale of the property was effected by the owner upon negotiations begun by the representative of the purchaser; also it is true that appellee finally consented to a reduction of the price in an amount equal to the usual agent’s selling commission in order to make the sale; that appellee had not given any other agent than appellant, if its letters with his notations constituted an exclusive contract for selling, authority to make sale, and the court also found expressly that the appellee acted in good faith in making the sale himself, and its finding on contradictory testimony is conclusive. Conceding that the letters between the parties, with the notations thereon, constituted an exclusive contract authorizing the sale of the 'property by appellant company, there was no time limit specified therein, nor can such contract he construed an exclusive one to make such sale, within a reasonable time, at the usual and customary commission, and could not deprive the owner of the right to make the sale without liability for payment of commission, while acting in good faith. In Harris & White v. Stone, 137 Ark. 23, this court said: “In the present case the contract did not contain a time limit within which the agent might make a sale of the property, and there was an implied reservation of right of the owner to sell the land himself, free from any liability for commissions, provided he acted in good faith towards his agent. The contract, not specifying any exact period of time within which the agent was to have the exclusive right to sell, does not deprive the principal of the right to sell the land himself when he acts in good faith towards his agent.” The giving exclusive authority under, the circumstances to appellant to sell, without a time limit as to when the sale should he completed, merely prevented the placing of the property for sale in the hands of other agents, hut not the sale of the property by the owner himself, while acting in good faith towards his agent. The testimony amply sustains the findings and judgment, which is in all things affirmed.